Citation Nr: 0101369	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-11 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel



INTRODUCTION

The veteran had active military service from July 1959 to 
July 1963 and from May 1972 to May 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for bilateral hearing 
loss, tinnitus and a back disorder.  The veteran appealed 
these denials.  The RO also denied service connection for a 
right knee disorder.  The veteran did not appeal that 
decision.  38 C.F.R. §§ 20.201, 20.302(a) (2000).  

At his personal hearing, the veteran raised a claim to reopen 
service connection for a right knee disorder.  This is 
referred to the RO.  


REMAND

In the December 1997 rating decision the RO denied the claims 
for service connection on the basis that they were not well 
grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
RO has not yet considered whether any additional notification 
or development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is also required.  

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He claims that he incurred these 
disorders as a result of engine noise exposure during active 
service.  

Audiometry testing during active service in March 1973 and 
November 1974 shows that the veteran had a hearing loss 
disability under 38 C.F.R. § 3.385 (2000).  The veteran 
testified that he has constant ringing in his ears and he 
continues to have hearing loss.  Transcript, p. 10 (Nov. 
2000).  

Insofar as service records indicate treatment and evaluation 
for the medical problems claimed by the veteran, and insofar 
as he continues to relate residuals of such disorders, an 
opinion as to current disabilities and the etiologies thereof 
is required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A)(d)).  

The veteran seeks service connection for a back disorder.  He 
contends that he injured his back when a buoy line broke and 
he dove to save the warrant officer from being struck with 
the line.  Tr., p. 2.  The veteran contends that he was 
treated aboard the United States Coast Guard Cutter (USCGC) 
Gentian between April 1961 and May 1961, and again between 
June 1972 to November 1972.  Tr., p. 3.  He contends that the 
claims folder does not include these service medical records.  

The veteran testified that he received periodic post-service 
chiropractic care from J.C. for approximately six months 
following separation from service.  Tr., p. 8.  He testified 
that J.C. practiced in Sulphur Springs.  Tr., p. 9.  The 
veteran testified that he received chiropractic care from Dr. 
G., who is located in Gilmer, Texas, several months earlier.  
Tr., pp. 9, 12.  He also testified that he receives periodic 
care from a chiropractor who is located in Shreveport.  Tr., 
p. 9.  Later, he testified that he began receiving treatment 
from this chiropractor after his first chiropractor died.  
Tr., p. 13.  The veteran testified that these chiropractors 
have diagnosed his back disability as a pinched nerve and 
that they have told him that this is related to a back injury 
in his younger years.  Tr., pp. 9, 12.  

The veteran testified that he attempted to enlist in the 
United States Coast Guard Reserves in Shreveport in 1983 or 
1984, but he was rejected because of his back condition.  
Tr., p. 9.

Under the new law, the Secretary is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(a)).  

As part of the assistance outlined above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(b)).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A(b)(3)).  

The assistance provided by the Secretary shall include 
obtaining the claimant's service medical records if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
active military, naval, or air service that are held or 
maintained by a governmental entity.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(c)(1)).

Accordingly, this case is remanded for the following: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

In particular, it should request him to 
as specifically as possible identify the 
complete names, addresses, and dates of 
treatment by chiropractors J.C., Dr. G., 
and any chiropractors who are located in 
Shreveport.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured and that are 
relevant to the issue on appeal.  

2.  The RO should request any additional 
service medical records from National 
Personnel Records Center, the United 
States Coast Guard, and any other sources 
where such records may be located.  The 
veteran contends that he was treated 
aboard the USCGC Gentian between April 
1961 and May 1961, and again between June 
1972 to November 1972.  The RO should 
also request any records associated with 
the veteran's unsuccessful attempt to 
enlist in the United States Coast Guard 
Reserves in Shreveport in 1983 or 1984.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

4.  Following the above, the RO should 
schedule the veteran for a VA ear 
examination conducted by an appropriate 
specialist to ascertain whether the 
veteran has a current hearing loss 
disability and/or tinnitus, and if so, 
the etiology of each disability.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
hearing loss disability, and if so, 
what is its nature?  Does the veteran 
have tinnitus, and if so, what is its 
nature?  

(b) If the veteran has a current bilateral 
hearing loss disability, is it at 
least as likely as not that the 
hearing loss disability was incurred 
coincident with the veteran's military 
service?  If the veteran has tinnitus, 
is it at least as likely as not that 
tinnitus was incurred coincident with 
the veteran's military service?  

Any opinions expressed must be 
accompanied by a complete rationale.  

5.  The RO should schedule the veteran 
for a VA orthopedic examination conducted 
by an appropriate specialist to ascertain 
whether the veteran has a back disorder, 
and if so, the nature and etiology of his 
back disorder.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(c) Does the veteran have a current back 
disorder, and if so, what is its 
nature?

(d) If the veteran has a current back 
disorder, is it at least as likely as 
not that the current back disorder was 
incurred coincident with the veteran's 
military service?

Any opinions expressed must be 
accompanied by a complete rationale.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

7.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues on appeal.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


